Name: 78/943/ECSC: Council Decision of 16 November 1978 appointing a member of the Consultative Committee of the European Coal and Steel Community
 Type: Decision
 Subject Matter: nan
 Date Published: 1978-11-22

 Avis juridique important|31978D094378/943/ECSC: Council Decision of 16 November 1978 appointing a member of the Consultative Committee of the European Coal and Steel Community Official Journal L 327 , 22/11/1978 P. 0010 - 0010**** COUNCIL DECISION OF 16 NOVEMBER 1978 APPOINTING A MEMBER OF THE CONSULTATIVE COMMITTEE OF THE EUROPEAN COAL AND STEEL COMMUNITY ( 78/943/ECSC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY , AND IN PARTICULAR ARTICLE 18 THEREOF , HAVING REGARD TO THE COUNCIL DECISIONS OF 2 AUGUST 1978 AND 16 OCTOBER 1978 DESIGNATING THE REPRESENTATIVE ORGANIZATIONS RESPONSIBLE FOR DRAWING UP LISTS OF CANDIDATES FOR THE CONSULTATIVE COMMITTEE OF THE EUROPEAN COAL AND STEEL COMMUNITY , HAVING REGARD TO THE COUNCIL DECISION OF 16 OCTOBER 1978 APPOINTING THE MEMBERS OF THE CONSULTATIVE COMMITTEE OF THE EUROPEAN COAL AND STEEL COMMUNITY FOR THE PERIOD ENDING 15 OCTOBER 1980 , WHEREAS THE COUNCIL DECIDED ON THAT OCCASION TO APPOINT AT A LATER DATE A PERSON TO FILL A SEAT TO BE GIVEN TO A FRENCH NATIONAL IN THE TRADES UNION REPRESENTATIVES ' CATEGORY , HAVING REGARD TO THE NOMINATIONS SUBMITTED BY THE CONFEDERATION GENERALE DU TRAVAIL FORCE OUVRIERE ON 25 OCTOBER 1978 , HAS DECIDED AS FOLLOWS : SOLE ARTICLE MR BERNARD MOURGUES IS HEREBY APPOINTED MEMBER OF THE CONSULTATIVE COMMITTEE OF THE EUROPEAN COAL AND STEEL COMMUNITY FOR THE REMAINDER OF THE COMMITTEE ' S TERM OF OFFICE , WHICH RUNS UNTIL 15 OCTOBER 1980 . DONE AT BRUSSELS , 16 NOVEMBER 1978 . FOR THE COUNCIL THE PRESIDENT A . HUBER